       Case 2:20-cv-00057-KG-CG Document 25 Filed 07/07/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JASON MATTHEW GOODMAN, et al.,

       Plaintiffs,

v.                                                               CV No. 20-57 KG/CG

CITY OF ALAMOGORDO, et al.,

       Defendants.

             ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

       THIS MATTER is before the Court on Plaintiffs’ Stipulated Motion to Withdraw

(the “Motion”), (Doc. 24), filed July 6, 2020. In the Motion, Plaintiffs’ counsel requests to

withdraw on the basis of an irrevocable breakdown in communication with his clients.

(Doc. 24 at 1). The Court, having reviewed the Motion and noting it is unopposed, finds

the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that J. Robert Beauvais and the law firm of J.

ROBERT BEAUVAIS, P.A., are withdrawn as counsel for Plaintiffs.

       IT IS SO ORDERED.


                            ______________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE
